DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-11 and 18-20 in the reply filed on January 8, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner would not be unduly burdened if force to examine Species I-IX.  This is not found persuasive because the different features of Species II-IX would have to be considered and searched.  This would be an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 12-17  are objected to because of the following informalities:  
Claim 5, next to last line, “fourth active fins” should be - -fourth active 
fin- -.
Claims 12-17 should use the designation: (withdrawn).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0294969 to Lee et al. (hereinafter “Lee”).
Regarding claim 1, Lee illustrates in at least figures 1-4B with associated text:
A semiconductor device, comprising:
first group active fins F1-F4, on a first region ACT1 (and a second region ACT2) of a substrate 50, spaced apart from each other in a second direction X1, each of the first group active fins extending in a first direction Y1, the first and second directions being different from each other, and the substrate including the first region and a second region; and

the first group active fins include first (F1, F2) and second (F3, F4) active fins, and 
the first diffusion prevention pattern extends through a central portion of the first active fin in the first direction dividing the first active fin, and extends through and contacts (e.g. DG1 contacts inner end of F3) an end of the second active fin in the first direction.
Regarding claim 2, Lee illustrates in figures 1 and 2 the first group active fins include a plurality of second active fins (F3, F4 and F5, F6) spaced apart from each other in the second direction X1, and
wherein the first diffusion prevention pattern DG1 extends through and contacts an end of each of the plurality of second active fins in the first direction Y1.
Regarding claim 3, Lee illustrates in figures 1 and 2 further comprising an insulation pattern 104 at an opposite side (front) to one of the plurality of second active fins F3, F4 adjacent the first active fin F1, F2 with respect to the first diffusion prevention pattern DG1 (at least back).
Regarding claim 4, Lee illustrates in figures 1 and 2 further comprising a second diffusion prevention pattern 105 extending through a central portion of the first active fin 

Regarding claim 1, Lee illustrates in at least figure 6 with associated text:
A semiconductor device 3, comprising:
first group active fins F11-F14, on a first region of a substrate 50, spaced apart from each other in a second direction X1 (not shown, same a figure 1), each of the first group active fins extending in a first direction Y1, the first and second directions being different from each other, and the substrate including the first region I and a second region II; and
a first diffusion prevention pattern DG11 on the first region of the substrate extending in the second direction through the first group active fins, wherein
the first group active fins include first (F11, F12) and second active fins (not shown, same as F3, F4 in figure 1), and 
the first diffusion prevention pattern extends through a central portion of the first active fin in the first direction dividing the first active fin, and extends through and contacts (not shown, DG11 contacts inner end of second fins as DG1 contacts F3, F4 in figure 1) an end of the second active fin in the first direction.
Regarding claim 11, Lee discloses in figure 6 and paragraph [0059] the first region I of the substrate 1000 is an NMOS region, and the second region II of the substrate is an PMOS region, and the first and second regions are disposed in the second direction Y1.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-10, the current prior art does not illustrate “second group active fins, on the second region of the substrate, spaced apart from each other in the second direction and extending in the first direction.”
Regarding claim 18, the current prior art does not illustrate “a top surface of the second diffusion prevention pattern is further from the substrate in the third direction than a top surface of the first diffusion prevention pattern, the third direction being substantially perpendicular to a surface of the substrate.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 20190355729 to Liaw. illustrates physical and electrical isolation but does not illustrate a diffusion isolation.
US Patent Application Pub. No. 20190355719 to MAEDA et al. illustrates the some of the claimed invention by the instant company.
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738